                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


EMMANUEL OGEBE,

                       Plaintiff,

               v.
                                                         Civil No. 1:19-cv-00426-LO-IDD
DOW JONES & COMPANY, DREW
HINSHAW, JOE PARKINSON, AND
GBENGA AKINGBULE,

                       Defendants.


                       JOINT MOTION FOR EXTENSION OF TIME

       Pursuant to Federal Rules of Civil Procedure 6(b), 16(b)(2), and 26(f)(1) and Local Civil

Rules 7 and 26, Plaintiff Emmanuel Ogebe and Defendants Dow Jones & Company, Inc. d/b/a

The Wall Street Journal (“WSJ”), Drew Hinshaw, and Joe Parkinson, through counsel, stipulate

and jointly move this Court for entry of an Order extending the deadline for Plaintiff to respond

to Defendants’ Motions to Dismiss to and including August 31, 2019, and the deadline for

Defendant to reply in support of its Motion to Dismiss to and including September 14, 2019.

The parties also jointly move this Court for entry of an Order setting the date of their Rule 26(f)

conference as no later than October 15, 2019, and the Rule 16(b) conference on October 30,

2019, or such later date as the Court’s schedule permits.

       1.      Plaintiff commenced this action on April 10, 2019. See Dkt. 1. After receiving an

extension from the Court, Dkt. 11, WSJ filed its Motion to Dismiss on July 24, 2019, Dkt. 17.

The Court also granted WSJ’s motion for an additional five pages for its Memorandum of Points

and Authorities in support of its Motion to Dismiss because of the number of statements in the

Article at issue challenged in the Complaint and the complexity of the legal issues raised in that
Motion. See Dkt. 15. Defendants Hinshaw and Parkinson joined in the WSJ Motion to Dismiss

on July 30, 2019. Dkt. 28.

       2.      The hearing on Defendants’ motions to dismiss is set for September 27, 2019.

       3.      None of the deadlines at issue in this Motion have expired. No party would be

prejudiced by the modification of the schedule requested herein.

       4.      Accordingly, because the Court granted extensions of the deadline to respond to

the Complaint and the page limit for its Memorandum, good cause exists for the Court to extend

the deadline for Plaintiff to respond to the Motion to Dismiss and for Defendant to reply in

support of its motion.

       5.      Good cause also exists for extending the deadline for the parties to hold their Rule

26(f) conference and the Court to hold its Rule 16(b) scheduling conference. Given the

complexity and breadth of the issues involved in the Motion to Dismiss, the parties and the Court

will be in a better position to properly determine a discovery and trial schedule once briefing on

the Motion to Dismiss is completed.

       6.      The parties therefore respectfully request the Court to modify the deadline for

Plaintiff to respond to Defendants’ Motions to Dismiss to and including August 31, 2019, and

the deadline for Defendants to reply in support of their Motions to Dismiss to and including

September 14, 2019. The parties also respectfully request that this Court enter an Order setting

the date of their Rule 26(f) conference as no later than October 15, 2019, and the Rule 16(b)

conference on October 30, 2019, or such later date as the Court’s schedule permits.

       7.      Counsel for Defendants conferred with Plaintiff, who is proceeding pro se,

regarding the extensions requested herein. The parties agreed to request the deadlines set forth in

this Motion.

       8.      A proposed Order granting the requested relief is attached hereto as Exhibit A.
                                                 2
 WHEREFORE, Plaintiff Emmanuel Ogebe and Defendants Dow Jones & Company, Inc., Drew

 Hinshaw and Joe Parkinson respectfully request that the Court grant this Motion and enter an

 Order extending the deadline for Plaintiff to respond to Defendants’ Motions to Dismiss to and

 including August 31, 2019, and the deadline for Defendants to reply in support of their Motions

 to Dismiss to and including September 14, 2019. The parties also respectfully request that this

 Court enter an Order setting the date of their Rule 26(f) conference as no later than October 15,

 2019, and the Rule 16(b) conference on October 30, 2019, or such later date as the Court’s

 schedule permits.

 Dated: August __,
                2 2019




_                                                     _/s/ Matthew E. Kelley
Emmanuel Ogebe                                        Matthew E. Kelley, Va. Bar No. 84045
1025 Connecticut Avenue NW                            Michael D. Sullivan (admitted pro hac vice)
#1000                                                 Ballard Spahr LLP
Washington, DC 20036                                  1909 K Street NW, 12th Floor
justiceforjos@gmail.com                               Washington, DC 20006
                                                      T: (202) 508-1112
                                                      F: (202) 661-2299
Plaintiff Pro Se
                                                      kelleym@ballardspahr.com
                                                      sullivanm@ballardspahr.com

                                                      Counsel for Defendants
                                                      Dow Jones & Company, Inc.,
                                                      Drew Hinshaw and Joe Parkinson




                                                  3
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of August, 2019, I caused a copy of the

foregoing to be filed electronically with the Clerk of Court using the CM/ECF system, which

will then send a notification of such filing to all interested parties.




                                                          /s/ Matthew E. Kelley
                                                        Matthew E. Kelley
                                                        Ballard Spahr LLP
                                                        1909 K Street NW, 12th Floor
                                                        Washington, DC 20006
                                                        T: (202) 508-1112
                                                        F: (202) 661-2299
                                                        kelleym@ballardspahr.com

                                                        Counsel for Defendants
                                                        Dow Jones & Company, Inc.,
                                                        Drew Hinshaw and Joe Parkinson
